The court did not err in overruling the certiorari.
                       DECIDED SEPTEMBER 6, 1941.
The defendant was convicted in the criminal court of Fulton County for a violation of the prohibition law. A writ of certiorari was granted, which, on the hearing, was overruled. The defendant excepted.
In substance the evidence showed that an officer of the Federal *Page 746 
Government went to the house known as 702 DeKalb Avenue, in Atlanta, Georgia, on August 23, 1940, and was met at the door by the defendant. The officer purchased a pint of whisky from her and paid her fifty cents as the purchase-price. When he made his wants known she closed the door and procured the whisky from some place in the back of the house. The whisky did not have on it the revenue stamps required by law. She had no license to sell or deal in whisky. The officer was an undercover man, seeking to purchase whisky from any one dealing in it illegally, for the purpose of prosecuting the offender for violation of the law.
The defendant denied any knowledge of the transaction and denied that she had ever seen the witness before. Under the general grounds the defendant contends, first, that the evidence was insufficient to sustain a conviction, and second, that the evidence was circumstantial and did not exclude every reasonable hypothesis save the guilt of the accused. Though circumstantial in some respects the evidence was primarily direct, and was sufficient to authorize the judgment rendered. The court did not err in overruling the certiorari.
Counsel for the defendant cites in support of his contentions on the general grounds, Mathis v. State, 28 Ga. App. 65
(110 S.E. 342), and Bell v. State, 93 Ga. 557
(19 S.E. 244). The facts in those cases were different from those appearing in the instant case.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.